DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,140,530. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-10, and 13-17 are similar to claims 1-13 of the cited patent, and are met by claims 1-13 of the cited patent. 
The rest of the dependent claims 6, 7, 11, 12, 18 and 19 are rejected based on their dependency from the rejected claims 1, 8 and 13.
Table 1 below shows the comparison between the current claims and the claims of patent no. 11,140,530.
TABLE 1
Current claims 
Patent No. US 11,140,530 claims
1. A server, comprising: circuitry configured to: receive information on an image capture date and time of a captured image including a sidewalk; store brightness information of the sidewalk on the image capture date and time, the brightness information being detected based on the captured image; and send the brightness information to a mobile terminal, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the position of the part of the sidewalk shaded in the daytime is detected on a condition that an image of a person wearing a predetermined tool is detected from the captured image.


2. The server according to claim 1, wherein the circuitry is further configured to: receive the captured image; and detect the brightness information of the sidewalk on the image capture date and time based on the captured image.

3. The server according to claim 1, wherein the circuitry is configured to receive the brightness information of the sidewalk on the image capture date and time.

4. The server according to claim 1, wherein the circuitry is configured to receive a current location of the mobile terminal and send to the mobile terminal brightness information containing information on a position of a shaded part or a lit part corresponding to the current location of the mobile terminal at a time of day corresponding to a current time.
5. The server according to claim 1, wherein the circuitry is configured to send brightness information of a position designated by the mobile terminal to the mobile terminal.
6. The server according to claim 1, wherein the predetermined tool a tool that is likely to be worn or used when the sun is strong.
7. The server according to claim 6, wherein the tool includes sunglasses, a visor, or an umbrella.
8. A non-transitory storage medium storing a program, the program being executable by a mobile terminal and configured to cause the mobile terminal to perform a process, the process including: receiving brightness information of a road on an image capture date and time from a server storing the brightness information, the brightness information being detected based on a captured image including a sidewalk; and outputting the brightness information, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the position of the part of the sidewalk shaded in the daytime is detected on a condition that an image of a person wearing a predetermined tool is detected from the captured image.
9. The non-transitory storage medium according to claim 8, wherein the brightness information includes information on a position of a shaded part or a lit part corresponding to a current location of the mobile terminal at a time of day corresponding to a current time. (‘530 claim 4).
10. The non-transitory storage medium according to claim 8, wherein the brightness information includes brightness information of a position designated by the mobile terminal (‘530 claim 5).

11. The non-transitory storage medium according to claim 8, wherein the predetermined tool a tool that is likely to be worn or used when the sun is strong.
12. The non-transitory storage medium according to claim 11, wherein the tool includes sunglasses, a visor, or an umbrella.


13. A method for providing information, the method comprising: receiving information on an image capture date and time of a captured image including a sidewalk; storing brightness information of the sidewalk on the image capture date and time, the brightness information being detected based on the captured image; and sending the brightness information to a mobile terminal, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the position of the part of the sidewalk shaded in the daytime is detected on a condition that an image of a person wearing a predetermined tool is detected from the captured image.





14. The method for providing information according to claim 13, further comprising: receiving the captured image; and detecting the brightness information of the sidewalk on the image capture date and time based on the captured image.

15. The method for providing information according to claim 13, further comprising receiving the brightness information of the sidewalk on the image capture date and time.

16. The method for providing information according to claim 13, further comprising receiving a current location of the mobile terminal and send to the mobile terminal brightness information containing information on a position of a shaded part or a lit part corresponding to the current location of the mobile terminal at a time of day corresponding to a current time.
17. The method for providing information according to claim 13, wherein the brightness information includes brightness information of a position designated by the mobile terminal.
18. The method for providing information according to claim 13, wherein the predetermined tool a tool that is likely to be worn or used when the sun is strong.
19. The method for providing information according to claim 18, wherein the tool includes sunglasses, a visor, or an umbrella. 

1. A server, comprising: circuitry configured to: receive information on an image capture date and time and an image capture location from an on-board device that is configured to capture an image of surroundings of a vehicle and produce the captured image, the surroundings including a sidewalk; store brightness information of the sidewalk on the image capture date and time, the brightness information being detected based on the captured image and the image capture location; and send the brightness information to a mobile terminal, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the position of the part of the sidewalk shaded in the daytime is detected on a condition that an image of a person wearing a predetermined tool is detected from the captured image.
2. The server according to claim 1, wherein the circuitry is further configured to: receive the captured image from the on-board device; and detect the brightness information of the sidewalk on the image capture date and time based on the captured image and the image capture location.
3. The server according to claim 1, wherein the circuitry is configured to receive the brightness information of the sidewalk on the image capture date and time from the on-board device, the brightness information being detected by the on-board device based on the captured image and the image capture location.
4. The server according to claim 1, wherein the circuitry is configured to receive a current location of the mobile terminal and send to the mobile terminal brightness information containing information on a position of a shaded part or a lit part corresponding to the current location of the mobile terminal at a time of day corresponding to a current time.
5. The server according to claim 1, wherein the circuitry is configured to send brightness information of a position designated by the mobile terminal to the mobile terminal.




6. An on-board device, comprising: an imaging unit configured to capture an image of surroundings of a vehicle and produce the captured image, the surroundings including a sidewalk; one or more processors configured to: obtain an image capture date and time and an image capture location when the imaging unit captures the image, and detect brightness information of the sidewalk on the image capture date and time based on the captured image and the image capture location; and a transmitter configured to send the brightness information to a server, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the one or more processors are configured to detect the position of the part of the sidewalk shaded in the daytime on a condition that the one or more processors detect an image of a person wearing a predetermined tool from the captured image.
7. A vehicle comprising the on-board device according to claim 6.
8. A non-transitory storage medium storing a program, the program being executable by a mobile terminal and configured to cause the mobile terminal to perform a process, the process including: (a) receiving brightness information of a road on an image capture date and time from a server storing the brightness information, the brightness information being detected based on a captured image and an image capture location, and the captured image being an image of surroundings of a vehicle, which is captured and produced by an on-board device, the surroundings including a sidewalk; and (b) outputting the brightness information, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the position of the part of the sidewalk shaded in the daytime is detected on a condition that an image of a person wearing a predetermined tool is detected from the captured image.
9. A method for providing information by an on-board device and a server, the method comprising: (a) capturing an image of surroundings of a vehicle and producing the captured image by the on-board device, the surroundings including a sidewalk; (b) detecting brightness information of the sidewalk on an image capture date and time based on the captured image and an image capture location by at least one of the on-board device and the server; and (c) sending the brightness information from the server to a mobile terminal, wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime, and the step (b) includes detecting the position of the part of the sidewalk shaded in the daytime on a condition that an image of a person wearing a predetermined tool is detected from the captured image.
10. The method for providing information according to claim 9, further comprising: (d) storing the brightness information of the sidewalk on the image capture date and time in the server.
11. The method for providing information according to claim 9, further comprising: (e) sending the captured image from the on-board device to the server, wherein the step (b) includes detecting the brightness information of the sidewalk on the image capture date and time based on the captured image and the image capture location by the server.
12. The method for providing information according to claim 9, wherein the step (b) includes detecting the brightness information by the on-board device based on the captured image and the image capture location.
13. The method for providing information according to claim 9, further comprising: (f) receiving a current location of the mobile terminal by the server and sending to the mobile terminal brightness information containing at least one of information on a position of a shaded part and a lit part corresponding to the current location of the mobile terminal at a time of day corresponding to a current time.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “wherein the circuitry is configured to send brightness information of a position designated by the mobile terminal to the mobile terminal.” The claim appear to be vague because the claim recites sending information from the mobile terminal to the same mobile terminal, thereby renders the claim indefinite.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over an Information disclosure statement (IDS) submitted by the applicant on 08/20/2021, Park (KR 20150011654) in view of Masuike et al. (Patent No. US 10,733, 879 B2) foreign priority date Sep. 27, 2016.

	Regarding claim 1,  Park discloses a server, comprising: circuitry configured to: receive information on an image capture date and time of a captured image including a (¶¶0019-0020-The device 10 may generate image data of an image photographing predetermined region through a camera sensor, and may generate brightness information of the image by analyzing the generated image…device 10 generates location information and transmit it to a server 20. ¶0029-the location information generating unit 103 may generate location information corresponding to the image by using the location measuring sensor, the location information becomes location information of the device 10 at the time the image is captured. Note that the predetermined region includes a road pedestrians walking. See ¶0002); store brightness information of the (¶¶0002, 0019-0020- obtaining brightness information of an image photographing a predetermined region, and transmitting a dark area notification data to the server 20. ¶0029-the location information generating unit 103 may generate location information corresponding to the image by using the location measuring sensor, the location information becomes location information of the device 10 at the time the image is captured. Note that a sever storing information is well-known before the effective filing date of the invention. [Official Notice taken]; the brightness information being detected based on the captured image (¶¶0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image); and send the brightness information to a mobile terminal (¶0022-the server 20 may transmit notification data about dark area to the corresponding smartphone of the user who is moving on foot), wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime and information on a position of a part of the sidewalk lit by a light source in nighttime (¶¶0033, 0036, 0042-The receiver 201 may receive dark area notification data indicating whether the area photographed by the first device 10 is a dark area from the first device 10 installed in the moving object. For example, the receiver 201 may receive data about a low-light area or data about a dark area collected through the black box from a black box installed in the vehicle), and the position of the part of the sidewalk shaded in the daytime is detected on a condition that an image of a person wearing a predetermined tool is detected from the captured image.
Park is silent regarding a surrounding including sidewalk.
However,  Masuike discloses a surrounding including a sidewalk (Fig. 1, a sidewalk). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a  surrounding including a sidewalk as taught by Masuike for transmitting a state of sidewalk to at least one of an in-vehicle device and a smartphone (Masuike: col. 8, lines 28-32).  

Regarding claim 2, Park discloses the server according to claim 1, wherein the circuitry is further configured to: receive the captured image (¶¶0033, 0042-The receiver 201 may receive dark area notification data indicating whether the area photographed by the first device 10 is a dark area from the first device 10 installed in the moving object. For example, the receiver 201 may receive data about a low-light area or data about a dark area collected through the black box from a black box installed in the vehicle); and detect the brightness information of the 0044-The notification data selection unit 203 may select dark area notification data from among a plurality of dark area notification data based on the location information. ¶0029-the location information generating unit 103 may generate location information corresponding to the image by using the location measuring sensor, the location information becomes location information of the device 10 at the time the image is captured).
Park is silent regarding a surrounding including sidewalk.
However,  Masuike discloses a surrounding including a sidewalk (Fig. 1, a sidewalk). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a  surrounding including a sidewalk as taught by Masuike, for transmitting a state of sidewalk to at least one of an in-vehicle device and a smartphone (Masuike: col. 8, lines 28-32).  

Regarding claim 3. Park discloses the server according to claim 1, wherein the circuitry is configured to receive the brightness information of the (¶¶0019-0020-The device 10 may generate image data of an image photographing predetermined region through a camera sensor, and may generate brightness information of the image by analyzing the generated image…device 10 generates location information and transmit it to a server 20. ¶0029-the location information generating unit 103 may generate location information corresponding to the image by using the location measuring sensor, the location information becomes location information of the device 10 at the time the image is captured).
Park is silent regarding a surrounding including sidewalk.
However,  Masuike discloses a surrounding including a sidewalk (Fig. 1, a sidewalk). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a  surrounding including a sidewalk as taught by Masuike, for transmitting a state of sidewalk to at least one of an in-vehicle device and a smartphone (Masuike: col. 8, lines 28-32).  

Regarding claim 4, Park discloses the server according to claim 1, wherein the circuitry is configured to receive a current location of the mobile terminal and send to the mobile terminal brightness information containing information on a position of a shaded part or a lit part corresponding to the current location of the mobile terminal at a time of day corresponding to a current time (¶¶0020, 0040- The notification data selection unit 203 may select dark area notification data from among a plurality of dark area notification data based on the location information. For example, the notification data selection unit 203 may correspond to location information on the second device 40 among a plurality of dark area notification data or around the second device 40 based on the location information of the second device 40. ¶0029-the location information generating unit 103 may generate location information corresponding to the image by using the location measuring sensor, the location information becomes location information of the device 10 at the time the image is captured).
Regarding claim 5, Park discloses the server according to claim 1, wherein the circuitry is configured to send brightness information of a position designated by the mobile terminal to the mobile terminal (¶¶0020, 0040- The notification data selection unit 203 may select dark area notification data from among a plurality of dark area notification data based on the location information. For example, the notification data selection unit 203 may correspond to location information on the second device 40 among a plurality of dark area notification data or around the second device 40 based on the location information of the second device 40).
Regarding claims 6 and 7, Park in view of Masuike does not explicitly disclose wherein the predetermined tool a tool that is likely to be worn or used when the sun is strong, wherein the tool includes sunglasses, a visor, or an umbrella.
However, it is common knowledge that tools that are likely be worn during a sunny day including such as sunglasses, a visor, or an umbrella etc.[Official Notice taken], and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Masuike to include tools that are likely be worn during a sunny day including such as sunglasses, a visor, or an umbrella, as is common knowledge before the effective filing date of the claimed invention to provide a mechanism for protecting individuals from strong sunlight exposure. 
Regarding claim 8, claim 8 is directed to a non-transitory storage medium storing a program claim and recites the limitation analogous to claim 1. Thus, claim 8 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 9, claim 9 is directed to a  non-transitory storage medium storing a program claim and recites the limitation analogous to claim 4. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 4. 
Regarding claim 10, claim 10 is directed to a  non-transitory storage medium storing a program claim and recites the limitation analogous to claim 5. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 5. 
Regarding claims 11 and 12, claims 11 and 12 are directed to a non-transitory storage medium storing a program claim and recite the limitations analogous to claims 6 and 7. Thus, claims 11 and 12 are rejected due to similar reasons set forth above with respect to claims 6 and 7. 
Regarding claim 13, claim 13 is directed to a method claim and recites the limitation analogous to claim 1. Thus, claim 13 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 14, claim 14 is directed to a method claim and recites the limitation analogous to claim 2. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 2. 
Regarding claim 15, claim 15 is directed to a method claim and recites the limitation analogous to claim 3. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 3. 
Regarding claim 16, claim 16 is directed to a method claim and recites the limitation analogous to claim 4. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 4. 
Regarding claim 17, claim 17 is directed to a method claim and recites the limitation analogous to claim 5. Thus, claim 17 is rejected due to similar reasons set forth above with respect to claim 5. 
Regarding claims 18 and 19, claims 18 and 19 are directed to a non-transitory storage medium storing a program claim and include the limitations analogous to claims 6 and 7. Thus, claims 18 and 19 are rejected due to similar reasons set forth above with respect to claims 6 and 7. 
The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho (Pub. No. US 20160364197 A1) describes a method of sharing a black box image based on location information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488